Exhibit Nissan Auto Receivables 2008-C Owner Trust Monthly Servicer's Certificate for the month ofDecember Collection Period Dec-08 30/360 Days 35 Distribution Date 15-Jan-09 Actual/360 Days 35 Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 628,278,834.97 628,278,834.97 609,777,651.78 0.970553 Total Securities 628,278,834.97 628,278,834.97 609,777,651.78 0.970553 Class A-1 Notes 3.03725 % 124,000,000.00 124,000,000.00 105,498,816.81 0.850797 Class A-2 Notes 5.13500 % 185,000,000.00 185,000,000.00 185,000,000.00 1.000000 Class A-3a Notes 5.93000 % 77,000,000.00 77,000,000.00 77,000,000.00 1.000000 Class A-3b Notes 5.63500 % 80,000,000.00 80,000,000.00 80,000,000.00 1.000000 Class A-4 Notes 6.65000 % 134,000,000.00 134,000,000.00 134,000,000.00 1.000000 Certificates 0.00000 % 28,278,834.97 28,278,834.97 28,278,834.97 1.000000 Principal Payment Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 18,501,183.19 366,157.36 149.2030902 2.9528819 Class A-2 Notes 0.00 923,586.81 - 4.9923611 Class A-3a Notes 0.00 443,926.39 - 5.7652778 Class A-3b Notes 0.00 438,277.78 - 5.4784723 Class A-4 Notes 0.00 866,347.22 - 6.4652778 Certificates 0.00 0.00 - - Total Securities 18,501,183.19 3,038,295.56 I. COLLECTIONS Interest: Interest Collections 2,608,878.97 Repurchased Loan Proceeds Related to Interest 12,893.73 Total Interest Collections 2,621,772.70 Principal: Principal Collections 16,074,354.03 Repurchased Loan Proceeds Related to Principal 2,426,829.16 Total Principal Collections 18,501,183.19 Recoveries of Defaulted Receivables 0.00 Investment Earnings on Yield Supplement Account 32,641.15 Release from the Yield Supplement Account 2,654,536.22 Servicer Advances 130,133.53 Interest Rate Swap Receipts 0.00 Total Collections 23,940,266.79 II. COLLATERAL POOL BALANCE DATA Number Amount PoolBalance - Beginning of Period 33,174 628,278,834.97 Total Principal Collections 18,501,183.19 Principal Amount of Gross Losses 0.00 32,869 609,777,651.78 III. DISTRIBUTIONS Total Collections 23,940,266.79 Reserve Account Draw 0.00 Total Available for Distribution 23,940,266.79 1. Interest Rate Swap Payments 84,386.80 Page 5 of 8 Exhibit Nissan Auto Receivables 2008-C Owner Trust Monthly Servicer's Certificate for the month ofDecember 2. Reimbursement of Advance 0.00 3. Servicing Fee: Servicing Fee Due 523,565.70 Servicing Fee Paid 523,565.70 Servicing Fee Shortfall 0.00 4. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Interest Distributable Amount 366,157.36 Class A-1 Notes Monthly Interest Paid 366,157.36 Change in Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Distributable Amount 923,586.81 Class A-2 Notes Monthly Interest Paid 923,586.81 Change in Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-3a Notes Monthly Interest Class A-3a Notes Interest Carryover Shortfall 0.00 Class A-3a Notes Interest on Interest Carryover Shortfall 0.00 Class A-3a Notes Monthly Interest Distributable Amount 443,926.39 Class A-3a Notes Monthly Interest Paid 443,926.39 Change in Class A-3a Notes Interest Carryover Shortfall 0.00 Class A-3b Notes Monthly Interest Class A-3b Notes Interest Carryover Shortfall 0.00 Class A-3b Notes Interest on Interest Carryover Shortfall 0.00 Class A-3b Notes Monthly Interest Distributable Amount 438,277.78 Class A-3b Notes Monthly Interest Paid 438,277.78 Change in Class A-3b Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Distributable Amount 866,347.22 Class A-4 Notes Monthly Interest Paid 866,347.22 Change in Class A-4 Notes Interest Carryover Shortfall 0.00 Total Note Monthly Interest Total Note Monthly Interest Due 3,038,295.56 Total Note Monthly Interest Paid 3,038,295.56 Total Note Interest Carryover Shortfall 0.00 Change in Total Note Interest Carryover Shortfall 0.00 Total Available for Principal Distribution 20,294,018.73 5. Total Monthly Principal Paid on the Notes 18,501,183.19 Total Noteholders' Principal Carryover Shortfall 0.00 Total Noteholders' Principal Distributable Amount 18,501,183.19 Change in Total Noteholders' Principal Carryover Shortfall 0.00 Page 6 of 8 Exhibit Nissan Auto Receivables 2008-C Owner Trust Monthly Servicer's Certificate for the month ofDecember 6. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Change in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 1,792,835.54 Deposit from Remaining Available Collections to fund Reserve Account 0.00 Remaining Available Collections Released to Seller 1,792,835.54 IV. YIELD SUPPLEMENT ACCOUNT Beginning Yield Supplement Account Balance 42,278,489.29 Release to Collection Account 2,654,536.22 Ending Yield Supplement Account Balance 39,623,953.07 V. RESERVE ACCOUNT Initial Reserve Account Amount 1,570,697.09 Required Reserve Account Amount 1,570,697.09 Beginning Reserve Account Balance 1,570,697.09 Ending Reserve Account Balance 1,570,697.09 Required Reserve Account Amount for Next Period 1,570,697.09 VI. POOL STATISTICS Weighted Average Coupon 4.77 % Weighted Average Remaining Maturity 49.85 Principal Recoveries of Defaulted Receivables 0.00 Principal on Defaulted Receivables 0.00 Pool Balance at Beginning of Collection Period 628,278,834.97 Net Loss Ratio 0.00 % Net Loss Ratio for Second Preceding Collection Period 0.00 % Net Loss Ratio for Preceding Collection Period 0.00 % Net Loss Ratio for Current Collection Period 0.00 % Average Net Loss Ratio 0.00 % Cumulative Net Losses for all Periods 0.00 Delinquent Receivables: Amount Number 31-60 Days Delinquent - - 61-90 Days Delinquent - - 91-120 Days Delinquent - - Total Delinquent Receivables: - - 60+ Days Delinquencies as Percentage of Receivables 0.00 % 0.00 % Delinquency Ratio for Second Preceding Collection Period 0.00 % Delinquency Ratio for Preceding Collection Period 0.00 % Delinquency Ratio for Current Collection Period 0.00 % Average Delinquency Ratio 0.00 % Page 7 of 8 Exhibit Nissan Auto Receivables 2008-C Owner Trust Monthly Servicer's Certificate for the month ofDecember VII. STATEMENTS TO NOTEHOLDERS 1. The amount of the currency Swap Payments and the currency Swap Termination Payments, if any, due to the currency Swap Counterparty under the currency Swap Agreement. No 2. Has there been a material change in practices with respect to charge- offs, collection and management of delinquent Receivables, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 3. Have there been any material modifications, extensions or waivers to Receivables terms, fees, penalties or payments during the Collection Period? No 4. Have there been any material breaches of representations, warranties or covenants contained in the Receivables? No 5. Has there been an issuance of notes or other securities backed by the Receivables? No 6. Has there been a material change in the underwriting, origination or acquisition of Receivables? No Page 8 of
